DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09 November 2021 have been fully considered but they are not persuasive. 
In regards to 112 rejections, the applicant argues that “system” does not require or limit the recitation to a single viewscreen, and is clear and fully supported by the application as originally filed (page 11).
However, the examiner respectfully disagrees.
The examiner did not argue against the system. The examiner raised 112 rejections because “single viewscreen” cannot have two separate viewscreens. Rather, the examiner recommended to amend the claims to definitely recite first and second parts or portions of the “single viewscreen.” If the applicant intends to claim two separate viewscreens, then “single viewscreen” is not clear and contradicts the two separate viewscreens. 
Regarding to 103 rejections, the applicant argues that Esterberg, Razzaque, and Cheung do not disclose the claimed invention. Specifically, applicant argues that combinations of Esterberg with either Razzaque or Cheung is improper because they are inoperable together and combined with improper hindsight reasoning (page 14), because Esterberg discloses a system that generates a model using reflected light such as a speckled light pattern, while Razzaque and Cheung are directed to a system to attempt to track an item with a tracking portion, separate from any user wearable system, and one would not look to Razzaque or Cheung to overcome the 
However, the examiner respectfully disagrees. 
The examiner submits that Esterberg, Razzaque, and Cheng are all directed to a surgical navigation.
In regards to applicant’s assertion that Esterberg does not disclose a supplemental viewing area and Cheung discloses goggles facilitating 2D viewing and does not teach a supplemental viewing area, the examiner submits that Esterberg already discloses a user wearable system worn by single user, and the examiner has incorporated Razzaque and Cheng for missing an detailed features of the viewing/display system. Specifically, one can modify Esterberg’s display details with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area, and also can replacing eyeglass viewscreen with goggles type single viewscreen. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 15 (and subsequently all dependent claims ) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 recites amended limitation of “a user wearable single viewscreen.” However, claim further recites “a first viewscreen” and “a second viewscreen” and is not clear how a single viewscreen includes a first and a second viewscreen. 
For a purpose of the examination, the examiner will interpret “A first and second viewscreen” as a first portion and a second portion of the single viewscreen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (PGPub # 20160324580) in view of Razzaque et al., hereafter Razzaque (US Patent # 9675319), and Cheung et al., hereafter Cheung (PGPub # 20160030132). 
 Regarding claim 1, Esterberg teaches a system for viewing a subject when performing an operation, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
a user wearable viewscreen and camera system configured to be carried by a single user and having a field of view, the viewscreen and camera system having [A headset having an eyepiece, a camera (Fig. 2; par. 0018). The viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view (Fig. 4: par. 0090)]:
a first viewscreen configured to be positioned near a first eye of a user [A single eyepiece 225 (Fig. 2; par. 0091)];
a second viewscreen configured to be positioned near a second eye of a user [The eyepiece 225 may extend across both eyes of the user (par. 0091)];
and at least a first camera configured to have a first field of view from the user wearable viewscreen and camera system when worn by the single user [The camera 200 (Fig. 2; par.0091)];
an instrument tracking device fixable to an instrument that is separate from the user wearable viewscreen and camera system and is viewable by the first camera [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras (par. 0009)];
a subject marker viewable by the first camera [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)];
a processor system configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera [Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer (par. 0173). The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)]
and (ii) generate an instrument representation to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [Surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks 
Esterberg does not explicitly teach a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area.
However, Razzaque teaches a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig. 1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 below)].

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Esterberg and Razzaque do not further teach “a user wearable single viewscreen” as amended. 
However, in the same field of endeavor, in wearable surgical navigation, Cheung discloses a navigation and monitoring system comprising navigation goggles worn by surgeon to display real time position of the surgical components and/or region during surgery  par. 0016], particularly a single viewscreen, capable of viewing various components and surgical sites (Fig. 6, par. 0060]. 

    PNG
    media_image2.png
    643
    526
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset wearable navigation device as taught by Esterberg and Razzaque to incorporate teaching by Cheung, since wearable headset surgical navigations were disclosed by Esterberg and Razzaque, and single viewscreen goggles was well known in the art as taught by Cheung.  One of ordinary skill in the art could have combined the elements as claimed by Esterberg and Razzaque with no change in their respective functions, but replacing eyeglass viewscreen with goggles type single viewscreen, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides convenience for user and assist the surgeon in visualizing various components during operation [par. 0060], and there was reasonable expectation of success.
Regarding claim 2, Esterberg teaches the system of claim 1, wherein the viewscreen and camera system further comprise: a second camera configured to have a second field of view [A second camera 235 (Fig 2; par. 0091)];
and the second camera; wherein the processor system is further operable to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on the first signal from the first camera and a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker [The position of the tip of an instrument, for example, may be conveyed to the surgeon by an imaging system (i.e., a system that relies on transmission or reflection of an applied energy to calculate the position of the tip relative to the anatomy) (par. 0080)];
wherein the viewscreen and camera system is user wearable [The surgical navigation tool would take on a compact and wearable format (par. 0012)].
Regarding claim 3, Esterberg teaches the system of claim 2, wherein the instrument representation is viewed as a single representation by the user when displayed on both the first viewscreen and the second viewscreen [Headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented (Fig. 24; par. 0162)].
Regarding claim 4, Esterberg teaches the system of Claim 3, wherein the instrument representation appears to the user as a portion of the instrument in a field of vision of the user including the subject [Along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time (Fig. 24; par. 0162)].
Regarding claim 5, Esterberg teaches the system of Claim 3, further comprising: a memory having stored thereon an image of at least a portion of a region of operation of the subject [At least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera (par. 0018)];
wherein the image includes image portions that represent the subject marker [The external three-dimensional model may be aligned with a plurality of anatomically correlated emission sources (par. 0019)];
wherein the processor system executes further instructions to (i) register the image of at least the portion of the region of the operation [Suitable libraries of segmented images of the patient's anatomy may be stored in computer memory for use during a surgical procedure (par. 0024)];

Regarding claim 6, Esterberg teaches the system of Claim 5, wherein the instrument representation and the anatomy representation are both configured to appear in the user's field of vision relative to the subject [Surgical instruments may also be tracked, each instrument being modified to emit a signal indicative of a location relative to the external plane of the surgical field (Fig. 4; par. 0020)].
Regarding claim 7, Esterberg teaches The system of Claim 1, wherein the first field of view and the second field of view overlap [A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles (Fig. 5A; par. 0106)].
 Regarding claim 8, Esterberg teaches the system of Claim 1, wherein the first viewscreen or the second viewscreen are substantially transparent and configured to allow the user to view the subject [Surgical instruments 420 may also be tracked (Fig. 4; Par. 0020)].
Regarding claim 9, Esterberg teaches the system of Claim 1, wherein the first viewscreen or the second viewscreen are substantially transparent and configured to allow the user to view the subject [Lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional "see into" images to the retina of one eye or both eyes (par. 0094)].
Regarding claim 10, Esterberg teaches a system for viewing a subject when performing an operation on the subject, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
a wearable viewscreen and camera system configured to be carried by a single user and held relative to a first eye of the single user, having a field of view, the viewscreen and camera system including [A headset having an eyepiece, a camera (Fig. 2; par. 0018). The viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view (Fig. 4; par. 0090)1:
a mounting structure [Headframe 205 (Fig. 2; par. 0091)];
a first viewscreen configured to be positioned near the first eye of the user and fixed to the mounting structure [A headset having an eyepiece (Fig. 2; par. 0018)];
and a first camera configured to have a first field of view from the user werable viewscreen and camera system when worn by the single user [The camera 200 (Fig. 2; par. 0091)];
an instrument tracking device fixed to an instrument viewable by the first camera [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras (par. 0009)];
a subject marker viewable by the first camera [Reflections of structured or unstructured light dots may be used to track the surgical field and anatomical landmarks (par. 0179)];
and a processor system configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on 
and (ii) generate an instrument icon to be displayed in the first viewscreen to be viewed by the first eye [Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field (par. 0179)].
Esterberg does not explicitly teach a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area.
However, Razzaque teaches a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig.1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 above)].

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Esterberg and Razzaque do not further teach “a user wearable single viewscreen” as amended. 
However, in the same field of endeavor, in wearable surgical navigation, Cheung discloses a navigation and monitoring system comprising navigation goggles worn by surgeon to display real time position of the surgical components and/or region during surgery  par. 0016], particularly a single viewscreen, capable of viewing various components and surgical sites (Fig. 6, par. 0060]. 

    PNG
    media_image2.png
    643
    526
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset wearable navigation device as taught by Esterberg and Razzaque to incorporate teaching by Cheung, since wearable headset surgical navigations were disclosed by Esterberg and Razzaque, and single viewscreen goggles was well known in the art as taught by Cheung.  One of ordinary skill in the art could have combined the elements as claimed by Esterberg and Razzaque with no change in their respective functions, but replacing eyeglass viewscreen with goggles type single viewscreen, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provides convenience for user and assist the surgeon in visualizing various components during operation [par. 0060], and there was reasonable expectation of success.
Regarding claim 11, Esterberg teaches the system of Claim 10, wherein the wearable viewscreen and camera further include: 
a second camera configured to have a second field of view and fixed to the mounting structure; wherein the first field of view is different than the second field of view [The eyepiece 225 may extend across both eyes of the user [...] A second camera 235 (Fig 2; par. 0091)];
wherein the first camera is fixed to the mounting structure [A pod-mounted camera 200 on a headframe 205 (Fig. 2; par. 0091)];
a second viewscreen configured to be positioned near a second eye of the user [The eyepiece 225 may extend across both eyes of the user (par. 0091)].
Regarding claim 12, Esterberg teaches the system of Claim 11, wherein the wearable viewscreen and camera is configured so that the user is able to simultaneously view the subject through both of the first viewscreen and the second viewscreen [An eyepiece projector or optronics element for providing the virtual image onto or through the eyepiece and into the pupil (par. 0018)].
Regarding claim 13, Esterberg teaches the system of Claim 11, wherein the wearable viewscreen and camera is configured so that the user is able to simultaneously view both the subject and the instrument icon [Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guide path to the target surgical site (par. 168)].
Regarding claim 14, Esterberg teaches the system of Claim 13, wherein the processor system configured to execute further instructions 
to register (i) pre-acquired images of the subject with (ii) a view of the subject with the first camera and the second camera [A computing machine having at least one processor, 
at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera (par. 0018)];
wherein at least a portion of pre-acquired image is displayed with at least one of the first viewscreen or the second viewscreen registered to the subject [Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guide path to the target surgical site (par. 168)];
wherein the instrument icon is illustrated at a determined position of the instrument relative to at least the portion of pre-acquired image with at least one of the first viewscreen or the second viewscreen [Surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece (par. 0148)].
Regarding claim 15, Esterberg teaches a method for viewing a subject when performing an operation on the subject, comprising [Systems and methods for computer-assisted surgical navigation (par. 0002)]:
Providing a user wearable single viewscreen and camera system configured to be carried by a single user including:
a first viewscreen configured to be positioned near a first eye of a user [A single eyepiece 225 (Fig. 2; par. 0091)];
a second viewscreen configured to be positioned near a second eye of the user [The eyepiece 225 may extend across both eyes of the user (par. 0091)];
at least a first camera configured to have a first field of view or a second camera configured to have a second field of view relative to the first viewscreen and the second viewscreen from the user wearable viewscreen and the camera system when worn by the single user [The camera 200 and a second camera 235(Fig. 2; par. 0091)];
placing an instrument tracking device fixed to an instrument in a field of view of the at least first camera or second camera [Clusters of spheres are attached to surgical instruments so that orientation and depth can be monitored using cameras (par. 0009)];
operating a processor system to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera or a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker [Dot reflections may be captured by at least two cameras mounted on the surgical headset and may be digitized for processing by an external computer (par. 0173). The radiobeacons may be coarse navigational aids for roughing in the position of tools and a permanent reference on the outside boundary of the surgical field (par. 0179)]
and (ii) generate an instrument icon to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [Surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece (par. 0148)].
Esterberg does not explicitly teach displaying a supplemental viewing area within the field, where the supplemental viewing area is configured to display real time images in the supplemental view area.
However, Razzaque teaches displaying a supplemental viewing area within the field, where the supplemental viewing area is configured to display real time images in the supplemental view area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig. 1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 above)].

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Esterberg and Razzaque do not further teach “a user wearable single viewscreen” as amended. 
However, in the same field of endeavor, in wearable surgical navigation, Cheung discloses a navigation and monitoring system comprising navigation goggles worn by surgeon to display real time position of the surgical components and/or region during surgery  par. 0016], particularly a single viewscreen, capable of viewing various components and surgical sites (Fig. 6, par. 0060]. 

    PNG
    media_image2.png
    643
    526
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headset wearable navigation device as taught by Esterberg and Razzaque to incorporate teaching by Cheung, since wearable headset surgical navigations were disclosed by Esterberg and Razzaque, and single viewscreen goggles was well known in the art as taught by Cheung.  One of ordinary skill in the art could have combined the elements as claimed by Esterberg and Razzaque with no change in their respective functions, but replacing eyeglass viewscreen with goggles type single viewscreen, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the 
Regarding claim 16, Esterberg teaches the method of Claim 15, further comprising: providing the instrument to have an operating end configured to be positioned in a region of operation for performing an operation on the subject [Surgical instruments 420 may also be tracked, such as for apparent depth of penetration (Fig 4; par. 105)].
Regarding claim 17, Esterberg teaches the method of Claim 16, further comprising: operating a processor system to execute instructions to recall from a memory system a position of the operating end relative to the instrument tracking device [A surgical procedure using augmented views of the surgical field, of tools, of prosthetics, or of the surgeon's hands, including a virtual model of patient anatomy [...] Machine feedback may also be incorporated (par. 0080)].
Regarding claim 18, Esterberg teaches the method of Claim 17, further comprising: configuring at least one of the first viewscreen or the second viewscreen for the user to simultaneously view the subject and the instrument icon [Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guide path to the target surgical site (par. 168)].
Regarding claim 19, Esterberg teaches the method of Claim 18, further comprising: configuring the instrument to move relative to the subject while the user is able to simultaneously view the subject and the instrument icon [The position of the tip of an instrument, for example, may be conveyed to the surgeon by an imaging system (i.e., a system that relies on 
Regarding claim 20, Esterberg teaches the method of Claim 19, further comprising: performing a procedure while simultaneously viewing the subject and the instrument icon [The surgeon retains a view of the surgical site and can directly control the implement according to best judgment, using the added three-dimensional view as an aid in successfully completing the procedure (par. 0127)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793